DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 11/30/2020.
In the instant Amendment, claims 3-4, 6, 13, and 18 are cancelled; claims 1-2, 5, 7-12, 14-17, and 19-25 have been amended; and claims 1, 11, 16 are independent claims.  Claims 1-2, 5, 7-12, 14-17, and 19-25 have been examined and are pending.  This Action is made Non-Final.
Response to Arguments
The non-statutory obviousness type double patent rejection of claims 1-2, 5, 7-12, 14-17, and 19-25 is maintained.
The rejection of claim 16-17, 19-20, and 25 under 35 U.S.C. 101 is withdrawn as the claims have been amended.
Applicants’ arguments with respect to claims 1, 11, and 16 have been considered but are moot in view of the new ground(s) of rejection, which were necessitated by amendment.
The Final Office Action dated 9/29/2020 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 7-11, 15-16, and 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swaminathan et al. (US 2013/0166625; Hereinafter "Swaminathan I") in view of Dunstan et al. (US 2011/0302320; Hereinafter “Dunstan”).
Regarding claim 1, Swaminathan I teaches a method comprising: 
receiving, by a computing device from a user device, a request for content (Swaminathan I: Fig. 6, Para. [0034], Processor 230 is configured to receive, from client player devices 110 via first communication device 222, requests for fragments of media streams. Para. [0058], Method 600 includes determining 610 whether the specified fragment is stored by cache server system 220'. The received fragment request can be used by media cache server system 220' to construct a path to a corresponding local fragment group. For example, if the fragment resource name is /medialnews/07July2007.sub.--9.sub.--OO/seg21/frag19, media cache server system 220' can extract the fragment number, F=l 9. Further, media cache server system 220' can use a locally established mapping protocol to determine a local fragment group that the requested fragment belongs to. Para. [0058]-[0059], Para. [0060]-[0061]); 
sending, by the computing device, a first portion of the content stored at the computing device (Swaminathan I: Fig. 6, Para. [0059], If media cache server system 220' determines that the local fragment group exists and further that it includes the requested fragment, then method 600 includes transmitting 670 the specified fragment to client player device 110' in response to the request. Para. [0052], For given client player devices, the cache server system may request 2 to 5 fragments following the fragment currently requested by the given clients. In the some implementations, either a modulo-map (as described in method 410) or a hash table (as described in aspect 562 of method 500) can be used for mapping the allocated fragments. Para. [0048]-[0049], the next ten fragments retrieved from the media source systems in response to requests from the client player devices can be cached in group 3 in retrieval order, and so on and so forth.); 
Swaminathan I does not explicitly teach determining, based on a timeout period associated with the request, after receiving an initial portion of a second portion of the content and prior to receiving a remaining portion of the second portion of the content, to send the initial portion of the second portion of the content to the user device; sending, by the computing device to the user device, the received initial portion of the second portion of the content; and sending, by the computing device to the user device, and after transmitting the received initial portion, an additional received portion of the remaining portion. 
In an analogous art, Dunstan teaches a system and method wherein 
sending, by the computing device, a first portion of the content stored at the computing device (Dunstan: Para. [0031], A request for content is served to the consumer device 102 from the local subscriber cache of the subscriber controller and cache 104 if the requested content exists in the subscriber controller and cache 104. Para. [0040], [0042], [0047])
determining, based on a timeout period associated with the request (Dunstan: Fig. 3-4, Para. [0072]-[0078], [timeout is utilized to determine when to stop waiting for further packets to arrive at a proxy]), after receiving an initial portion of a second portion of the content and prior to receiving a remaining portion of the second portion of the content, to send the initial portion of the second portion of the content to the user device (Dunstan: Para. [0032], If a request for CDS content is not found in the subscriber controller and cache 104, the CDS 100 forwards the request to the source controller 106. The source controller 106 answers the request, typically by communicating the request to the content source server 108 and forwarding the response of the content source server 108 to the consumer device 102, via the subscriber controller and cache 104.  Para. [0040], Typically, the multimedia artifact is served up using multiple small fragments of the overall content. In an illustrative embodiment, the source controller 106 creates a multicast server on the source controller 106, which is an instance of serving a multicast content stream. The source controller 106 sends one fragment at a time to the subscriber controller and caches 104 subscribed to the multicast group. Para. [0042], The CMCDP may be designed to deliver multimedia content fragments. A fragment is a part of a complete multimedia content, such as but not limited to, a part of a movie. Each fragment is transmitted using multicast as a series of IP packets. Para. [0047], In an illustrative embodiment, the source controller 106 opens a multicast socket or creates a multicast server once and keeps it permanently open. Each content fragment is transmitted by the source controller 106 to the subscriber controller and cache 104 in a unique CMCDP session. Each content fragment can be transmitted using packets that fit the path maximum transmission unit (MTU) to avoid IP packet fragmentation and reassembly overhead. [each fragment is further segmented into packets or chunks that fit the MTU on a packet by packet or chunk by chunk basis and is subsequently forwarded on to the client device as received at the proxy/cache 104 from the source controller 106] Para. [0026]-[0027]); 
sending, by the computing device to the user device and based on the determining (Dunstan: Fig. 3-4, Para. [0072]-[0078], [timeout is utilized to determine when to stop waiting for further packets to arrive at a proxy]), the received initial portion of the second portion of the content (Dunstan: Para. [0032], If a request for CDS content is not found in the subscriber controller and cache 104, the CDS 100 forwards the request to the source controller 106. The source controller 106 answers the request, typically by communicating the request to the content source server 108 and forwarding the response of the content source server 108 to the consumer device 102, via the subscriber controller and cache 104.); and 
sending, by the computing device to the user device, and after sending the received initial portion, an additional received portion of the remaining portion (Dunstan: Para. [0042], The CMCDP may be designed to deliver multimedia content fragments. A fragment is a part of a complete multimedia content, such as but not limited to, a part of a movie. Each fragment is transmitted using multicast as a series of IP packets. Para. [0073], A session is complete 224 when the last data packet which completes the session is received or a timeout occurs. If the new packet is not the last data packet the subscriber controller and cache 104 is done 226 or has completed processing of the new packet and the subscriber controller and cache 104 waits for additional packets. If the new packet is the last data packet which completes the session, the session's data is written 228 to disk and the session context is removed 230 from the session list. After the session context is removed 230, the subscriber controller and cache 104 is done 232 or has completed processing of the new packet and the subscriber controller and cache 104 waits for additional packets.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Dunstan with the method and system of Swaminathan I to include determining, after receiving an initial portion of a second portion of the content and prior to receiving a remaining portion of the second portion of the content, to send the initial portion of the second portion of the content to the user device; sending, by the computing device to the user device, the received initial portion of the second portion of the content; and sending, by the computing device to the user device, and after transmitting the received initial portion, an additional received portion of the remaining portion because this functionality provides for improved content delivery by injecting HTTP proxies for handling transfer of content fragments divided packet by packet according to an MTU for bandwidth efficient content delivery (Dunstan: Para. [0007])
Regarding claim 7, Swaminathan I, in combination with Dunstan, teaches the method of claim 1, further comprising terminating, after determining that the initial portion of the second portion was not received by the user device within the timeout period, servicing of the request (Dunstan: Para. [0074], In the event of packet loss, a timeout is used to determine when to stop waiting for further packets to arrive. Such a timeout can be automatically determined by using knowledge about the content itself. For example, if the content consists of 2 second duration video and audio fragments, waiting longer than 2 seconds makes no sense, since the data reception would lag the actual consumption of the data. Para. [0075], Once a session timeout occurs, it should be determined whether enough data was received to store the content as a valid fragment or not. Para. [0079]).
Regarding claim 8, Swaminathan I, in combination with Dunstan, teaches the method of claim 1, further comprising wherein the initial portion of the second portion of (Dunstan: Para. [0078], This buffer can be easily achieved by having the subscriber controller and caches 104a and 104b trail the actual live content by a number of fragments. See "Microsoft Smooth Streaming" for a concrete example of accomplishing this. In this case the subscriber controller and caches 104a and 104b receive the first few seconds, the depth of the buffer in seconds, via unicast while at the same time receiving the multicast content. By imposing a delay of the buffer depth in seconds on display to the consumer via the consumer device 102, the subscriber controller and caches 104a and 104b can ensure that a buffer of the next few seconds of content is maintained.).
Regarding claim 9, Swaminathan I, in combination with Dunstan, teaches the method of claim 1, wherein the request comprises at least one of: a request for at least a fragment of a video asset; an indication of a time duration associated with the content; or an indication of a data range associated with the content(Swaminathan: Para. [0023], Client player devices 110 can request media fragments from any one of the media source systems 130 via one of the media cache server systems 120 (e.g., via HTTP messages). Fig. 6, Para. [0034], Processor 230 is configured to receive, from client player devices 110 via first communication device 222, requests for fragments of media streams. Dunstan: Para. [0032], If a request for CDS content is not found in the subscriber controller and cache 104, the CDS 100 forwards the request to the source controller 106. The source controller 106 answers the request, typically by communicating the request to the content source server 108 and forwarding the response of the content source server 108 to the consumer device 102, via the subscriber controller and cache 104.).
Regarding claim 10, Swaminathan I, in combination with Dunstan, teaches the method of claim 1, wherein the determining to send the initial portion is further based on determining that a maximum transmission unit (MTU) of the second portion has been received (Dunstan: Para. [0047], Each content fragment is transmitted by the source controller 106 to the subscriber controller and cache 104 in a unique CMCDP session. Each content fragment can be transmitted using packets that fit the path maximum transmission unit (MTU) to avoid IP packet fragmentation and reassembly overhead. Para. [0065]-[0068], The size of the data should not exceed: data_size=MTU size--UDP Header--CDS Header For example, an IPv4 system with a standard MTU size of 1492 bytes has a maximum data size of: 1492-28-21=1443 bytes [portions of fragments are transmitted in accordance with protocol of set MTU size]).
Regarding claim 11, claim 11 is rejected under the same rational as claim 1. 
Regarding claim 15, claim 15 is rejected under the same rational as claim 9. 
Regarding claim 16, claim 16 is rejected under the same rational as claim 1. 
Regarding claim 20, claim 20 is rejected under the same rational as claim 7. 
Regarding claim 21, Swaminathan I, in combination with Dunstan, teaches the method of claim 1, wherein the determining to send the initial portion further comprises determining that a buffer, of the computing device, has been filled (Dunstan: Para. [0047], Each content fragment can be transmitted using packets that fit the path maximum transmission unit (MTU) to avoid IP packet fragmentation and reassembly overhead. [a packet that fits the MTU includes a packet that is the size of the smallest bufferable data unit]), 
Regarding claim 22, Swaminathan I, in combination with Dunstan, teaches the method of claim 1, further comprising: receiving, from a second computing device, the initial portion after sending, to the second computing device and based on a determination that the second portion of the content is not stored at the computing device, a request for the initial portion (Swaminathan I: Fig. 2, Para. [0059], If, however, media cache server system 220' determines that the local fragment group exists, but that the system 220' lacks the requested fragment, or if media cache server system 220' cannot find the determined local fragment group, then method 600 includes pending 612 the request of client player device 110'. Further, method 600 includes requesting 615 the specified fragment by media cache server system 220' from one of media source systems 130'. Para. [0060], Method 600 continues with media cache server system 220' receiving 620 the requested fragment from the one of the media source systems 130'. [one of the media source systems may include 130’ or 130”] Para. [0033]-[0034]).
Regarding claim 23, claim 23 is rejected under the same rational as claim 7. 
Regarding claim 24, Swaminathan I, in combination with Dunstan, teaches the apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine to send the initial portion further based on: determining that a maximum transmission unit (MTU) of the second portion has been received; or determining that a buffer, of the apparatus, has been filled (Dunstan: Para. [0047], Each content fragment is transmitted by the source controller 106 to the subscriber controller and cache 104 in a unique CMCDP session. Each content fragment can be transmitted using packets that fit the path maximum transmission unit (MTU) to avoid IP packet fragmentation and reassembly overhead. Para. [0065]-[0068], The size of the data should not exceed: data_size=MTU size--UDP Header--CDS Header For example, an IPv4 system with a standard MTU size of 1492 bytes has a maximum data size of: 1492-28-21=1443 bytes [portions of fragments are transmitted in accordance with protocol of set MTU size]). 
Regarding claim 25, Swaminathan I, in combination with Dunstan, teaches the non-transitory computer readable medium of claim 16, wherein the instructions, when executed, cause the determining to send the initial portion further based on: determining that a maximum transmission unit (MTU) of the second portion has been received; or  determining that a buffer has been filled (Dunstan: Para. [0047], Each content fragment is transmitted by the source controller 106 to the subscriber controller and cache 104 in a unique CMCDP session. Each content fragment can be transmitted using packets that fit the path maximum transmission unit (MTU) to avoid IP packet fragmentation and reassembly overhead. Para. [0065]-[0068], The size of the data should not exceed: data_size=MTU size--UDP Header--CDS Header For example, an IPv4 system with a standard MTU size of 1492 bytes has a maximum data size of: 1492-28-21=1443 bytes [portions of fragments are transmitted in accordance with protocol of set MTU size]).  


Claim(s) 2, 12, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swaminathan et al. (US 2013/0166625; Hereinafter "Swaminathan I") in view of Dunstan et al. (US 2011/0302320; Hereinafter “Dunstan”) and further in view of Parker et al. (US 2012/0198020; Hereinafter “Parker”).
Regarding claim 2, Swaminathan I, in combination with Dunstan, teaches the method of claim 1, wherein the request for the content comprises the timeout period (Dunstan: Para. [0072], The subscriber controller and cache 104 then determines whether the new packet is a header or data packet 216. If the new packet is a header, the new packet is written as a header in the session context and the number of data packets to expect is set or stored 218 on the session. Para. [0073], A session is complete 224 when the last data packet which completes the session is received or a timeout occurs.). Swaminathan I, in combination with Dunstan, does not explicitly teach wherein the request for the content comprises the timeout period; and wherein the timeout period comprises a time period beginning with a time that the request was sent by the user device. 
In an analogous art, Parker teaches a system and method wherein the timeout period comprises a time period beginning with a time that the request was sent by the user device (Parker: Para. [0023], CDS 140 may retrieve particular content, from the memory, in response to a request to receive the particular content from user device 110. In another example, CDS 140 may process the content by sending the content, to user device 110, at a bandwidth, data rate, and/or packet size that maximizes network throughput without inducing congestion, jitter, and/or other conditions. Para. [0042], CO server 250 may, in yet another example, convert the content to a format, based on a type of user device 110, that enables the content to be received, processed, and/or rendered on user device 110 within a period of time that is less than a threshold. Para. [0045], Para. [0065], CDS 140 may process the content in a manner that enables user device 110 to receive, process, and/or render the content within a period of time that is less than a threshold. [receiving, processing, or rendering the content within a period of time that is less than a threshold meets the timeout limitation]  )
(Parker: Para. [0023])
Regarding claim 12, claim 12 is rejected under the same rational as claim 2. 
Regarding claim 17, claim 17 is rejected under the same rational as claim 2. 

Claim(s) 5, 14, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swaminathan et al. (US 2013/0166625; Hereinafter "Swaminathan I") in view of Dunstan et al. (US 2011/0302320; Hereinafter “Dunstan”) and further in view of Kelapure et al. (US 2011/0161598; Hereinafter “Kelapure”).
Regarding claim 5, Swaminathan I, in combination with Dunstan, teaches the method of claim 1.  Swaminathan I and Dunstan does not explicitly teach wherein the sending the additional received portion of the remaining portion comprises sending the additional received portion after an expiration of the timeout period. 
In an analogous art, Kelapure teaches a system and method wherein the sending the additional received portion of the remaining portion comprises sending the additional received portion after an expiration of the timeout period (Swaminathan I: Claim 5, the module comprising program code enabled to manage the fragment cache by (A) evicting fragments in the fragment cache subsequent to a lapsing of a corresponding hard timeout, and (B) responding to multiple requests by multiple requestors for a stale fragment in the fragment cache with a lapsed corresponding soft timeout by returning the stale fragment from the fragment cache to some of the requestors, Fig. 1-3, Para. [0006])
(Kelapure: Para. [0005])
Regarding claim 14, claim 14 is rejected under the same rational as claim 5. 
Regarding claim 19, claim 19 is rejected under the same rational as claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437